Sup. Ct. Ill. [Certiorari granted, 405 U. S. 1039.] Motion for order respecting oral argument granted. It is ordered that the Attorney General of Illinois be allotted 20 minutes for oral argument on behalf of petitioner in No. 71-685; that the State’s Attorney be allotted 10 minutes for oral argument on behalf of petitioners in No. 71-691; that counsel for Lake Shore Auto Parts Co. be allotted 20 minutes for oral argument on behalf of respondents *1073in No. 71-685; and that counsel for M. Weil & Sons, Inc., be allotted 10 minutes for oral argument on behalf of respondents in No. 71-691.